Citation Nr: 0906870	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1980 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In March 2007 and in December 2007, the Board remanded the 
claim for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2008, the Veteran timely submitted additional 
evidence pertinent to the claim of service connection for 
post-traumatic stress disorder, and the Veteran did not waive 
the right to have the additional evidence considered by the 
RO.  

To ensure procedural due process, the case is REMANDED for 
the following action:

Adjudicate the claim in light of the 
additional evidence, which has been 
received.  If the benefit sought 
remains denied, prepare a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


